DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/17/2021 to claims 2 and 5 have been entered. Claims 1-10 remain pending, of which claims 1-5 are being considered on their merits. Claims 6-10 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, claims 1-5, drawn to a method for facilitating function of corneal endothelial cells, in the reply filed on 1/10/2021 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to cell confluence reaches 80% - 90%”, and claim 5 recites the following amendment: “after cell confluence reaches 100%”. Since the specification does not discuss confluence, applicant points to portions of the specification that discuss the level of cell fusion to allege support for these new limitations directed to confluence. However, cell fusion is understood in the field of cell biology as a process in which two or more cells merge mixing cytoplasmic and even genetic material of said different cells (see Ogle et al, 2005, Nat. Rev. Mol. Cell Biol., 6, 567–575; reference U). Therefore cell fusion is a process that is distinct from the process of culturing cells to confluence. As the specification does not provide any discussion or support for growing cells to any level of confluence, there is no support for this new limitation. This is a new matter rejection.  
Response to Arguments
Applicant's arguments filed 7/17/2021 have been fully considered but they are not persuasive. Applicant cites to paragraph [0059] of the specification to allege support for the new limitations of level of confluence. However, this paragraph only discusses the level of “cell fusion” and does not contemplate level of confluence. As stated in the above rejection, cell fusion is understood in the field of cell biology as a process in which two or more cells merge mixing cytoplasmic and even genetic material of said different. Therefore cell fusion is a process that is distinct from the process of culturing cells to confluence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al (2013, PLOS ONE, 8(7):e69009: 1-10) in view of Ho et al (2011, TISSUE ENGINEERING: Part A, 17(1-2): 255-266).
Regarding claim 1, Nakahara teaches a method of increasing proliferation of primary human corneal endothelial cells (HCECs) comprising culturing separated mesenchymal stem cells (MSCs), and extracting a conditioned culture medium; separating and culturing primary HCECs; and adding the conditioned culture medium in a basal culture medium for the HCECs, and culturing and proliferating the HCECs (see abstract, page 2, and page 6). Regarding claim 5, Nakahara teaches the method for culturing and proliferating the HCECs comprises suspending the HCECs in a basal culture medium containing the conditioned culture medium, inoculating the cell suspension to a well of a culture plate, and culturing under 5% CO2 at 37°C;
replacing the culture medium for the first time after 48 hours, subsequently every other day; and when the cells reached confluency sub-culturing at a ratio of 1:2 (see pages 2 and 6).
Nakahara does not teach the mesenchymal stem cells are human orbital adipose-derived stem cells.
Regarding claim 1, Ho teaches orbital fat-derived stem cells (OFSCs) possessed multi-lineage differentiation potential, and are a type of MSC (see abstract and Figure 1).
It would have been obvious to combine Nakahara and Ho to use Ho’s OFSCs as the source of stem cells in Nakahara’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Ho’s OFSCs as the source of stem cells in 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Claims 2 and 3 remain rejected under 35 U.S.C. 103 as being unpatentable over Nakahara and Ho as applied to claims 1 and 5 above, and further in view of Gimble et al (2011, Methods in Molecular Biology 702, Adipose-Derived Stem Cells Methods and Protocols, 1-471).
The teachings of Nakahara and Ho are discussed and relied upon above. In addition to the teachings discussed above, regarding claim 2, Ho teaches that methods of preparing the OFSCs involve collecting human orbital adipose tissue, washes in PBS and culture medium using centrifugation, tissue fragmentation, collagenase digestion, and filtration steps. Additionally, regarding claim 3, Nakahara teaches the method for extracting a conditioned culture medium comprises using cells passaged for generations, rinsing with sterile PBS, adding a DMEM culture medium to continuously culture for 24 hours, collecting supernatant liquid in the cell culture medium, filtering the collected supernatant liquid by a filter to obtain a conditioned culture medium for human orbital adipose-derived stem cells (see page 2). Nakahara also teaches culture media changes after 2 days (see page 2).
	Nakahara and Ho are silent as to all of the details in their method steps of preparing the cells and the conditioned media. Nakahara does not teach cryo- storing the prepared media.
	Regarding claim 2, Gimble teaches separating culturing adipose-derived stem cells comprises following steps: collecting adipose tissues under sterile conditions, washing for several times with PBS, soaking for 1 minute with ethanol (reads on soaking for 30s since the tissue was soaked for at least 30s), washing for several times with PBS, removing connective 
It would have been obvious to combine Nakahara in view of Ho and Gimble, to incorporate Gimble’s more detailed protocols into Nakahara’s method in view of Ho. A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating Gimble’s more detailed protocols into Nakahara’s method in view of Ho because the references all teach overlapping protocols and have the same desired outcomes of isolating cells and making conditioned medium from the isolated cells. The skilled artisan would have been motivated to incorporate Gimble’s more detailed protocols into Nakahara’s method in view of Ho because Gimble provides additional guidance beyond what is taught Nakahara and Ho.
.
Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Nakahara and Ho as applied to claims 1 and 5 above, and further in view of Sureshet al (2015, J Clin Exp Ophthalmo, 6(2): 1-7).
The teachings of Nakahara and Ho are discussed and relied upon above. In addition to the teachings discussed above, regarding claim 4, Nakahara teaches the method for separating the HCECs comprises stripping the endothelium and Descemet’s membrane of the cornea and adding collagenase for digestion.
Nakahara is silent as to all of the details in their method steps of preparing the HCECs.
 Regarding claim 4, Sureshet teaches a method for isolating HCECs comprises removing the endothelium and Descemet’s membrane of the cornea, incubating in a basal culture medium in an incubator at 37°C overnight; washing discarding supernatant liquid (Sureshet teaches washing can be done by centrifuging), and adding collagenase for digestion; and, separating the HCECs by pipetting for multiple times, centrifuging, and discarding the supernatant liquid to obtain the HCECs (see page 3).
It would have been obvious to combine Nakahara in view of Ho and Sureshet, to incorporate Sureshet’s more detailed protocols into Nakahara’s method of isolating HCECs. A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating Sureshet’s more detailed protocols into Nakahara’s method of isolating HCECs because the references both teach overlapping protocols and have the same desired outcomes of isolating HCECs. The skilled artisan would have been motivated to incorporate Sureshet’s more detailed protocols into Nakahara’s method of isolating HCECs because Sureshet provides additional guidance beyond what is taught Nakahara.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 7/17/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Nakahara exemplifies using MSC-CM from bone marrow mesenchymal stem cells and alleges that there is no motivation to use Ho’s OFSCs to make the conditioned media in Nakahara’s method. To support this position, applicant cites to Kang which applicant alleges teaches that OFSCs are different from stem cells derived from trunk adipose tissue. However, as the applicant has not provided a copy of the Kang reference, this reference could not be considered. As this argument relies on the teachings of Kang, this argument could not be considered. Even so, as stated in the above rejection, Ho establishes that OFSCs are functional stem cells that are of mesenchymal lineage, and therefore there is motivation to use them as an alternative source to bone marrow mesenchymal stem cells. Applicant should also note that a review of the primary reference Nakahara as a whole does not teach that only bone marrow mesenchymal stem cells can be used to make conditioned medium for culture of HCECs, as Nakahara states that others have also had success using mouse embryonic stem cells conditioned medium to enhance cell proliferation and survival of HCECs (see Nakahara at page 9).
Applicant alleges that the secondary reference Ho does not teach that OFSCs are useful for making conditioned medium for promoting proliferation of HCECs. To support this position, applicant cites to Marius Strioga to allege differences between adipose tissue MSCs and bone marrow MSCs.  However, as the applicant has not provided a copy of the Marius Strioga reference, this reference and any relevance to the instant rejection could not be considered. Applicant further points to portion of the Ho reference wherein Ho discusses the possible origins of different MSCs. However, even if the MSCs have different origins, applicant has not provided any reasons as to why there is not a reasonable expectation of success to use MSCs from an origin besides bone marrow to make the MSC conditioned medium in Nakahara’s method. As 
Applicant alleges that Ho does not teach the methods of culturing HCECs as claimed. However, as stated in the above rejection, the primary reference Nakahara is relied upon for teaching the method of culturing HCECs in MSC-CM while the secondary reference Ho was relied upon for teaching alternative sources for MSCs. 
Applicant alleges unexpected results in that the HCECs cultured in their method retain their cellular morphology and functions after 13 passages, citing to paragraph [0061] of the as filed specification. However, this paragraph only provides a statement and does not provide any data. Importantly, the primary reference Nakahara also teaches that the HCECs cultured in their method retain their cellular morphology and functions. Applicant has not provided any reasons as to why the statement in their specification that their HCECs cultured in their method retain their cellular morphology and functions is unexpected. Applicant further alleges unexpected .  
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653